Exhibit 99.2 TD BANK FINANCIAL GROUP P.O. Box 1, Toronto-Dominion Centre Toronto, CanadaM5K 1A2 Facsimile no: (416) 982-6166 Telephone no.: (416) 983-1557 E-mail address: rasha.elsissi@td.com November 29, 2007 The Toronto Stock Exchange Canadian Securities Commissions The Canadian Depository for Securities Ltd. Dear Sir/Madam: Re:The Toronto-Dominion Bank (the "Bank") - Notice of Meeting and Record Date Pursuant to s. 2.2 of National Instrument 54-101 Communication with Beneficial Owners of Securities of a Reporting Issuer ("NI 54-101"), we advise as follows: Meeting Date April 3, 2008 Record Date for Notice February 11, 2008 Beneficial Ownership Determination Date February 11, 2008 Classes or series of securities that entitle the holder to receive notice of the meeting Common shares Classes or series of securities that entitle the holder to vote at the meeting Common shares Whether the meeting is a special meeting No Yours very truly, /s/ Rasha El Sissi Rasha El Sissi Associate Vice President, Legal
